PER CURIAM.
Robert Simpson appeals a final judgment adjudicating him guilty of dealing in stolen property and the sentence imposed of five years probation. We reverse.
The trial court erred in admitting collateral evidence of earlier, unrelated visits by Robert Simpson to the video store. The visits do not have sufficient identifiable points of striking similarity nor do they share any unique characteristic or combination of characteristics which sets them apart from other offenses. Florida v. State, 522 So.2d 1039 (Fla. 4th DCA 1988), Heuring v. State, 513 So.2d 122 (Fla.1987).
Furthermore, we agree with Robert Simpson’s contention that the state failed to provide proper notice of its intention to offer evidence of other criminal offenses as required by section 90.404(2)(b)l, Florida Statutes.
The other issues raised by Robert Simpson are without merit.
REVERSED AND REMANDED FOR A NEW TRIAL.
WALDEN, GUNTHER and GARRETT, JJ., concur.